DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 AUGUST 2022 has been entered.
Status of Claims
The claim set filed on 25 AUGUST 2022 has been considered.  Claim 1 has been amended.  Claims 4-6, 15 and 21-24 are cancelled.  Claims 25-29 are new. 
Current pending claims are Claims 1-3, 7-14, 16-20 and 25-29 and are considered on the merits below. 
Response to Amendment
In response to the Applicant's amendments, the grounds of rejection for Claims 1-20 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-14, 16-20 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAERMER, US Publication No. 2014/0322100 A1.
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 1, the LAERMER reference discloses a fluid processing cassette, abstract, Figure 19, [0124], comprising: first and second covers, Figure 19, character 1908, top 108; and an interior wall positioned between the first and second covers, Figure 19, character 104, wherein the interior wall includes a first surface facing a substantially planar surface of the first cover and defining a portion of a plurality of macrofluidic channels, Figure 19, white spaces 106, fluidic ducts, and a second surface facing the second cover and defining a portion of a plurality of microfluidic channels, Figure 19, white spaces 106 fluid ducts, with at least one of the microfluidic channels is configured to separate a fluid into two or more fluid components, [0057, 0102], surface properties of at least space 106 are modified so that biological constituents in liquid to bind to surfaces and be “fished out” of solution and no longer be available for the test the test, reads on separating the fluid and different coatings or surface modification are taught; and the interior wall defines at least one opening providing fluid communication between at least one of the plurality of microfluidic channels and at least one of the macrofluidic channels, Figure 19, [0126], further layers are applied to stacks, creating more channels, and side walls of the microfluidic channels are at least partially defined by projections extending from a surface of the second cover facing the second surface of the interior wall, Figure 19, see side walls consisting of character 104 defining channels.
Additional Disclosures Included are: Claim 2: wherein the fluid processing cassette of claim 1, wherein the first cover is flexible, [0063].; Claim 3: wherein the fluid processing cassette of claim 1, wherein the first cover is rigid, [0063].; Claim 7: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by an adhesive, [0114].; Claim 8: wherein the fluid processing cassette of claim 1, wherein the interior wall is secured to one of the covers by a weld, [0126].; Claim 9: wherein the fluid processing cassette of claim 8, wherein the weld comprises a hot plate weld, [0114].; Claim 10: wherein the fluid processing cassette of claim 8, wherein the weld comprises a laser weld, [0056, 0112, 0126].; Claim 11: wherein the fluid processing cassette of claim 8, wherein the weld comprises an ultrasonic weld, [0112].; Claim 12: wherein the fluid processing cassette of claim 1, wherein the second cover defines one end and the projections extending from the second cover entirely define the sidewalls of each microfluidic channel, Figure 19, top character 108 is part of side wall of fluid duct 106, and the second surface of the interior wall defines a second end of each microfluidic channel, Figure 19.; Claim 13: wherein the fluid processing cassette of claim 1, wherein the first cover is configured to be placed against a complementary surface of a fluid processing system configured to convey fluid into and through the fluid processing cassette, [0010].; Claim 14: wherein the fluid processing cassette of claim 1, wherein at least one of the covers includes a port configured to accommodate a conduit for conveying fluid into and/or out of the fluid processing cassette, [0010].; and Claim 16: wherein the fluid processing cassette of claim 1, further comprising an additional interior wall, wherein the additional interior wall is secured to the first cover, the interior wall is secured to the additional interior wall and to the second cover, a first surface of the additional interior wall faces the first cover and cooperates with the first cover to define a plurality of macrofluidic channels, a second surface of the additional interior wall faces the interior wall and cooperates with the first surface of the interior wall to define a plurality of macrofluidic channels, and the second surface of the interior wall cooperates with the second cover to define said plurality of microfluidic channels, Figure 19.
Applicant’s invention is drawn towards a device, a fluid processing cassette. 
Regarding Claim 17, the LAERMER discloses a fluid processing cassette, abstract, Figure 19, [0124], comprising: first and second covers, Figure 19, character 1908, top 108; a first interior wall secured to the first cover, Figure 19, lower character 104 in fluidic part 1904; and a second interior wall secured to the first interior wall and to the second cover, Figure 19, top character 104 in fluidic part 1902, in wherein the first interior wall includes a first surface facing a substantially planar surface of the first cover and cooperating with the first cover to define a plurality of macrofluidic channels, Figure 19, white spaces in fluidic part 1904, fluid duct 106, and a second surface facing the second interior wall, Figure 19, white spaces in fluidic part 1904, fluid duct 106, and the second interior wall includes a first surface facing the first interior wall and cooperating with the second surface of the first interior wall to define a plurality of macrofluidic channels, Figure 19, white spaces fluid duct 106, a second surface facing a surface of the second cover and cooperating with the second cover to define a plurality of microfluidic channels, Figure 19, white spaces in fluidic part 1902, fluid duct 106, with at least one of the microfluidic channels is configured to separate a fluid into two or more fluid components, , [0057, 0102], surface properties of at least space 106 are modified so that biological constituents in liquid to bind to surfaces and be “fished out” of solution and no longer be available for the test the test, reads on separating the fluid and different coatings or surface modification are taught, side walls of the microfluidic channels are at least partially defined by projections extending from the surface of the second cover, Figure 19, and the second interior wall defines at least one opening providing fluid communication between at least one of the plurality of microfluidic channels and at least one of the macrofluidic channels defined by the first and second interior walls, Figure 19, see right fluid duct 106 in Figure.
Additional Disclosures Included are: Claim 18: wherein the fluid processing cassette of claim 17, wherein the first interior wall is secured to the first cover by an adhesive, the second interior wall is secured to the second cover by an adhesive, and/or the first interior wall is secured to the second interior wall by an adhesive, [0114].; and Claim 19: wherein the fluid processing cassette of claim 17, wherein the first interior wall is secured to the first cover by a weld, the second interior wall is secured to the second cover by a weld, and/or the first interior wall is secured to the interior wall by a weld, [0126].; and Claim 20: wherein the fluid processing cassette of claim 17, wherein the second surface of the first interior wall defines one end and a sidewall of each macrofluidic channel defined between the first and second interior walls, and the first surface of the second interior wall defines a second end of each macrofluidic channel defined between the first and second interior walls, Figure 19.
Regarding Claims 25-29, these claims are directed at the intended use or how the fluid processing cassette is intended to be employed.  The claim language of the at least one microfluidic channels are configured to separate fluid into two or more fluid components via electric, gravitational, centrifugal or magnetic or an acoustic separation field is directed toward its intended use and how the device should be used.  Applicant is remined that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
In Claims 25-29, there are no further limiting structural limitations of the cassette that are defined in the claim language.  The cassette as claimed and described in the specification does not include further structural features or an actual state of configuration which shows how the microfluidic channel are to separate fluid into two or more fluid components via electric, gravitational, centrifugal or magnetic or acoustic separation.
As recited above in the rejection to Claim 1 the LAERMER reference teaches all of the structural limitations and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797